Citation Nr: 1529087	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-47 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a bilateral wrist disability.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a traumatic head/brain injury.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for a bilateral hip disability.

12.  Entitlement to service connection for a left inguinal hernia, status-post surgical repair.

13.  Entitlement to service connection for shin splints of the left lower extremity. 

14.  Entitlement to service connection for a dental disability.

15.  Entitlement to an increased evaluation for muscle hernia of the right anterior compartment/anterior compartment syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2000.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 

The issues of service connection for a dental condition and an increased evaluation for muscle hernia of the right anterior compartment/anterior compartment syndrome, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has PTSD.

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a stomach disability.

3.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a thoracolumbar spine disability.

4.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a cervical spine disability.

5.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a bilateral hand disability.

6.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a bilateral wrist disability.

7.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a bilateral ankle disability.

8.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a left knee disability.

9.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a traumatic head/brain injury.

10.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a right shoulder disability.

11.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a bilateral hip disability.  

12.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's left inguinal hernia, status-post surgical repair, is related to active duty.  

13.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has shin splints of the left lower extremity.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  A stomach disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  A thoracolumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  A bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  A bilateral wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  A bilateral ankle was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

8.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

9.  A traumatic head/brain injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

10.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

11.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

12.  A left inguinal hernia, status-post surgical repair, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

13.  Shin splints of the left lower extremity were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January and February 2009 letters.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and private medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in September and October 2010 for the claims for service connection for PTSD, thoracolumbar spine disability, cervical spine disability, bilateral ankle disability, bilateral knee disability, traumatic head/brain injury, right shoulder disability and bilateral hip disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide a rationale for any opinion offered.  

The Veteran has not had a VA examination specifically for the stomach, bilateral hand, bilateral wrist, inguinal hernia or left shin splint claims.  The Board concludes that a medical opinion is not needed for these claims.

In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the record contains no competent medical evidence of current stomach, bilateral hand, bilateral wrist or left shin splint disabilities.  Thus, the first McLendon element is not satisfied with respect to these claims.  There is no medical evidence indicating that the Veteran's current claimed stomach, bilateral hand, bilateral wrist or left shin splint disabilities may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to these claims.

Further, as also discussed below, the record contains no competent medical evidence of an in-service event, injury or disease pertaining to a left inguinal hernia.  Thus, the second McLendon element is not satisfied with respect to this claim.  There is no medical evidence indicating that the Veteran's current claimed inguinal hernia, status-post surgical repair, may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to this claim.

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that any of the Veteran's claimed current stomach, bilateral hand, bilateral wrist, inguinal hernia or left shin splint disabilities might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that as a result of active duty, he has PTSD, a stomach disability, thoracolumbar spine disability, a cervical spine disability, a bilateral hand disability, a bilateral wrist disability, a bilateral ankle disability, a left knee disability, a traumatic head/brain injury, a right shoulder disability, a bilateral hips disability, a left inguinal hernia, status-post surgical repair, and shin splints of the left lower extremity. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for PTSD, a stomach disability, thoracolumbar spine disability, a cervical spine disability, a bilateral hand disability, a bilateral wrist disability, a bilateral ankle disability, a left knee disability, a traumatic head/brain injury, a right shoulder disability, a bilateral hip disability and shin splints of the left lower extremity.  The evidence does not show that the Veteran has these disabilities.  

Based on a thorough review of the record, the Board also finds that the preponderance of the evidence is against service connection for a left inguinal hernia, status-post surgical repair.  The evidence does not show that this disability is related to active duty.  

The October 2010 VA examination reports provides that the Veteran did not have PTSD.  The Board acknowledges that the report provides an Axis I diagnosis of anxiety disorder, NOS.  However, the Veteran is already service-connected for anxiety disorder, NOS.  

The September and October 2010 VA examination reports also reflect that the examinations for the Veteran's thoracolumbar spine disability, cervical spine disability, bilateral ankle disability, bilateral knee disability, traumatic head/brain injury, right shoulder disability and bilateral hip disability were normal.  

The Board finds that these negative assessments constitute probative evidence against the Veteran's claims.  They are based on current examination results.  The negative assessments refer to the current physical findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); See Prejean v. West, 13 Vet. App. 444 (2000).

Post-service VA and private treatment reports are negative for any evidence of current stomach, bilateral hand, bilateral wrist or left shin splint disabilities.  The post-service VA and private treatment reports are also negative for any medical evidence that these claimed disabilities may be etiologically associated with any established in-service event, injury, or disease.  

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has any of the claimed diagnoses) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Turning to the Veteran's left inguinal hernia, the evidence reflects that the Veteran underwent surgical repair of this condition in 2005.  However, the record before the Board is simply negative for any competent medical evidence linking this disability to the Veteran's active duty.  

The Veteran's own contentions do not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's post-service left inguinal hernia, status-post surgical repair was caused or aggravated by the Veteran's active duty) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, supra.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD, a stomach disability, a thoracolumbar spine disability, a cervical spine disability, a bilateral hand disability, a bilateral wrist disability, a bilateral ankle disability, a left knee disability, a traumatic head/brain injury, a right shoulder disability, a bilateral hip disability, a left inguinal hernia or shin splints of the left lower extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stomach disability is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a left knee disability is denied

Entitlement to service connection for a traumatic head/brain injury is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a left inguinal hernia, status-post surgical repair, is denied.

Entitlement to service connection for shin splints of the left lower extremity is denied.  





REMAND

The Board finds it significant that the most recent VA examination to assess the Veteran's service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome that adequately addressed the nature, extent and severity of this disability took place in March 2009.  Given the length of time since that examination (more than 6 years), and the possibility of that the severity of the disorder may have changed since that time, additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Turning to the Veteran's dental claim, the October 19, 2010, statement of the case states that a copy of the Veteran's claim had been forwarded to the dental clinic for additional review.  However, the record before the Board does not include the result of such review.  Thus, it appears that there exist records of relevant VA treatment, evaluation or adjudication that have not been associated with the record before the Board.  All pertinent records must be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, including any VA dental clinic treatment, evaluation or adjudication records dated after October 19, 2010.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the muscle hernia of the right anterior compartment/anterior compartment syndrome.  The appropriate DBQs should be filled out for this purpose, if possible. 

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


